Petitions for writs of certiorari to the United States Court of Appeals for the District of Columbia denied.
Mr. Justice Murphy is of the opinion that the petitions for certiorari should be granted. Mr. Justice Frankfurter *838took no part in the consideration or decision of these applications.
William E. Leahy and Nicholas J. Chase for petitioner in No. 1211. Wm. B. O’Connell for petitioner in No. 1235. Acting Solicitor General Washington, Robert S. Erdahl and Beatrice Rosenberg for the United States.
Reported below: 81 U. S. App. D. C. 389, 160 F. 2d 229.